Citation Nr: 1703026	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1987.  She also served in the Reserves.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Montgomery, Alabama, certified the appeal to the Board.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at an April 2010 Travel Board hearing.  A transcript of those proceedings is associated with the Veteran's VBMS record.  The Veteran's Law Judge who conducted the hearing is no longer employed by the Board.  In November 2016, VA sent the Veteran a letter informing her of her right to an additional hearing, and in December 2016, the Veteran declined an additional hearing before the Board.  

In November 2010, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

Although the Veteran's claim was initially limited to the question of entitlement to service connection for PTSD, the medical evidence shows treatment for other psychiatric disorders, including depressive disorder, anxiety disorder, and panic disorder.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The Board notes that, in an August 2011 statement, the Veteran raised claims of service connection for a pelvic inflammatory condition and an irregular menstrual condition.  As these matters have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for the appropriate consideration.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on her part, is required.

REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to MST.  In this case, a remand is needed to further develop the claim.

The December 2012 VA examination is inadequate for rating purposes.  During the examination, the examiner noted MST as a stressor that met criterion A for a diagnosis of PTSD, and indicated no other stressors in the PTSD diagnosis section.  In the opinion, however, the examiner determined that the Veteran's PTSD was less likely than not causally linked to service, and was due to childhood sexual and emotional abuse.  In the rationale, the examiner did not explain the earlier indication that the MST stressor contributed to the diagnosis of PTSD.  Additionally, while the examiner noted treatment records reflecting diagnoses of anxiety disorder and depressive disorder, the examiner did not opine as to whether these additional diagnoses were etiologically related to service.  The AOJ should return the VA examination report for an addendum opinion.

Finally, the claims file contains a February 2012 Social Security Administration (SSA) notice of disapproved claim.  That notice references a February 2012 consultative examination by Dr. A.W.  That examination does not appear to be in the claims file.  Upon remand, the AOJ should obtain relevant SSA records, and obtain VA treatment records since October 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since October 2015.

2.  Assist the Veteran in obtaining all medical and legal documents pertaining to the Veteran's denial of benefits from the Social Security Administration, specifically including the February 2012 consultative examination by Dr. A.W.

3.  After receipt of any outstanding evidence, return the December 2012 VA examination report for an addendum opinion.  If the examiner is not available, forward the claims folder to a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.  The examiner is requested to provide further opinion on the following questions:

   a) Whether it is at least as likely as not (i.e., 50 percent or more probable) the Veteran exhibited any behavioral changes during service or after service that are reflective of the occurrence of military sexual trauma during service?  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

   (b) If the VA examiner believes that behavioral changes are reflective of the occurrence of in-service military sexual trauma, is it at least as likely as not (i.e., 50 percent or more probable) any current PTSD symptomatology is attributable to the occurrence of in-service military sexual trauma?  In making this determination, the VA examiner should discuss whether the diagnostic criteria to support a diagnosis of PTSD based on alleged in-service military sexual trauma have been satisfied.

   (c) Identify all acquired psychiatric disorder(s) that have been present since service to include depressive disorder, anxiety disorder and panic disorder.  The examiner is requested to discuss whether the previously diagnosed depressive disorder, anxiety disorder and panic disorder was proper and currently asymptomatic, or a misdiagnosis.
   
   (d) For each diagnosed acquired psychiatric disorder which had been properly diagnosed, even if currently asymptomatic, opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to her service.

4.  After completing the above actions, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

